          Case 5:19-cv-01279-LHK Document 272 Filed 08/31/20 Page 1 of 4



1    S. Michael Song (State Bar No. 198656)
     michael.song@dechert.com
2    Ryan T. Banks (State Bar No. 318171)
     ryan.banks@dechert.com
3    DECHERT LLP
     3000 El Camino Real, Suite 650
4    Palo Alto, CA 94306
     Telephone:    +1 650 813 4800
5    Facsimile:    +1 650 813 4848
6    [Additional counsel listed on signature page]
7    Attorneys for Plaintiffs
     MICROSOFT CORPORATION
8    and MICROSOFT LICENSING, GP
9     Lei Mei (State Bar No. 240104)
      mei@meimark.com
10    Laurence Sandell (State Bar No. 262186)
      lsandell@meimark.com
11    P.O. Box. 65981
      Washington, DC 20035-5981
12    Telephone: 888-860-5678
      Facsimile:    888-706-1173
13
     [Additional counsel listed on signature page]
14
     Attorneys for Defendant
15   HON HAI PRECISION INDUSTRY CO., LTD
16

17
                             UNITED STATES DISTRICT COURT
18
                          NORTHERN DISTRICT OF CALIFORNIA
19
                                     SAN JOSE DIVISION
20

21
     MICROSOFT CORPORATION and                       Case No. 5:19-cv-01279-LHK
22
     MICROSOFT LICENSING, GP,
23                                                   JOINT STIPULATION OF DISMISSAL
                    Plaintiffs and
24                  Counterclaim-Defendants,

25         v.
26

27
28
                                    JOINT STIPULATION OF DISMISSAL
          Case 5:19-cv-01279-LHK Document 272 Filed 08/31/20 Page 2 of 4



1
  HON HAI PRECISION INDUSTRY CO.,
2 LTD., trading as FOXCONN
  TECHNOLOGY GROUP,
3
                 Defendant and
4                Counterclaim-Plaintiff.
5
            WHEREAS, on March 8, 2019, Microsoft Corporation and Microsoft Licensing,
6
     GP (“Microsoft”) commenced this action by the filing of the Complaint (ECF No. 1),
7
     asserting a single claim for breach of contract against Hon Hai Precision Industry Co.,
8
     Ltd. (“Hon Hai”);
9
            WHEREAS, on March 23, 2020, Hon Hai filed its Amended Answer to
10
     Complaint and Counterclaims (ECF No. 190), asserting counterclaims for breach of the
11
     implied covenant of good faith and fair dealing, fraud, and negligent misrepresentation
12
     against Microsoft; and
13
            WHEREAS, the parties have reached a mutually agreeable settlement to resolve
14
     all claims and counterclaims raised in this action;
15
            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by
16
     Microsoft and Hon Hai, through their undersigned counsel that, pursuant to Fed. R. Civ.
17
     P. 41(a)(1)(A)(ii) and (c) and the terms of the settlement agreement between the parties,
18
     that the above-captioned action, including each and every claim or counterclaim asserted
19
     herein, is hereby dismissed with prejudice, with each party to bear its own fees and costs.
20

21

22

23

24

25

26

27
28
         Case 5:19-cv-01279-LHK Document 272 Filed 08/31/20 Page 3 of 4



1
     Dated: August 31, 2020                Respectfully submitted,
2
                                           DECHERT LLP
3
                                           By: _S. Michael Song___________
4                                          S. Michael Song (State Bar No. 198656)
                                           michael.song@dechert.com
5                                          Ryan T. Banks (State Bar No. 318171)
                                           ryan.banks@dechert.com
6                                          DECHERT LLP
                                           3000 El Camino Real, Suite 650
7                                          Palo Alto, CA 94306
                                           Telephone: +1 650 813 4800
8                                          Facsimile:   +1 650 813 4848
9                                          Martin J. Black (pro hac vice)
                                           martin.black@dechert.com
10                                         DECHERT LLP
                                           Cira Centre, 2929 Arch Street
11                                         Philadelphia, PA 19104
                                           Telephone:     +1 215 994 4000
12                                         Facsimile:     +1 215 994 2222
13                                         Paul Curran Kingsbery (pro hac vice)
                                           paul.kingsbery@dechert.com
14                                         DECHERT LLP
                                           1095 Avenue of the Americas
15                                         New York, NY 10036
                                           Telephone: +1 212 698 3500
16                                         Facsimile:    +1 212 698 3599
17                                        Attorneys for Plaintiffs
                                          MICROSOFT CORPORATION
18                                        and MICROSOFT LICENSING, GP
19                                         MEI & MARK LLP
20

21                                         By: _P. Andrew Riley___________

22                                         P. Andrew Riley (pro hac vice)
                                           ariley@meimark.com
23                                         Lei Mei (State Bar No. 240104)
                                           mei@meimark.com
24                                         Edward J. Naidich (pro hac vice)
                                           enaidich@meimark.com
25                                         Laurence Sandell (State Bar No. 262186)
                                           lsandell@meimark.com
26                                         Jeffrey M. Pearson (pro hac vice)
                                           jpearson@meimark.com
27                                         P.O. Box. 65981
                                           Washington, DC 20035-5981
28
         Case 5:19-cv-01279-LHK Document 272 Filed 08/31/20 Page 4 of 4



1
                                           Telephone: 888-860-5678
                                           Facsimile:    888-706-1173
2                                         Manni Li (State Bar No. 129820)
                                          mli@meimark.com
3                                         MEI & MARK LLP
                                          433 North Camden Drive, Suite 400
4                                         Beverly Hills, CA 90210
                                          Telephone: 888-860-5678 ext. 713
5                                         Facsimile: 310-564-2769
6                                         Attorneys for Defendant
                                          HON HAI PRECISION INDUSTRY CO.,
7                                         LTD.
8

9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12   DATED: ___________________         _____________________________________
                                           United States District/Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
